Citation Nr: 1514555	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  07-23 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of a T12 compression fracture.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 2001 to March 2005.

This matter comes before the Board of Veterans' Appeals on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In September 2009, the Veteran and his spouse testified at a Board hearing at the Los Angeles RO.  A transcript of that proceeding is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This matter was before the Board in February 2010, when it was remanded for further evidentiary development.  A remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given those pronouncements, and as will be discussed below the fact that the development sought by the Board in this case has not been fully completed, another remand is now unfortunately required.  38 C.F.R. § 19.9 (2014).  

In a February 2010 decision, the Board remanded the instant claims for further evidentiary development.  VA examinations regarding the severity of the Veteran's back disability and any associated neurological problems were to be conducted.  Specifically, inter alia, a VA examiner was to state whether the Veteran suffered from any flare-ups of his low back disability.  If feasible, the examiner was to state any additional limitation of motion experienced by the Veteran during a low back flare-up.  If the examiner was unable to express the extent to which flare-ups additionally limited the Veteran's range of motion, the examiner was to so state.

The Veteran was afforded a VA examination in September 2013.  There, the examiner confirmed that the Veteran does experience flare-ups of his low back disability.  The examiner explained that those flare-ups are activity driven.  The examiner explained that during acute flare-ups, the Veteran is sometimes forced to take the entire day off from work in order to recover.  The examiner made no attempt to express any additional limitation of motion experienced during such a flare-up.  Likewise, the examiner did not state that he was unable to express additional limitation of motion during a flare-up.  As such, the Board's February 2010 remand directives have not been substantially complied with.  

Regarding his right lower extremity radiculopathy, the Veteran has stated that his disability has gotten progressively worse since his VA examination.  See July 2014 Letter of Veteran (VBMS).  The Veteran is competent to state such.  As such, a contemporaneous VA examination addressing the severity of his radiculopathy is necessary.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the current severity of his service-connected low back disability and lower right extremity radiculopathy.  The examiner should review the claims folder.  All indicated testing should be conducted.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must describe all functional losses, including those due to flare-ups, by equating the disability to additional loss of motion (expressed in degrees) beyond what is shown on clinical evaluation.  If this is not feasible, the examiner should so state. 

The examiner should provide an opinion as to the impact of the Veteran's low back disability and right lower extremity on his employability.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2. Thereafter, the RO shall readjudicate the claims on appeal.  If the benefits sought remains denied, the Veteran and his representative shall be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

